Exhibit 10.2.3

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into as
of [DATE] between NETLOGIC MICROSYSTEMS, INC., a Delaware corporation (the
“Company”), and [GRANTEE] (“Grantee”).

RECITALS:

A. This Agreement authorizes the issuance of restricted shares of common stock
to retain the services of Grantee, who was not previously an employee or
director of the Company, or following a bona fide period of non-employment of
Grantee with the Company, as an inducement material to Grantee’s entering into
employment with the Company within the meaning of Rule 4350(i)(1)(A)(iv) of the
NASD Marketplace Rules, and to provide incentives for such persons to exert
maximum efforts for the success of the Company and its Affiliates.

B. The shares of common stock subject to this Agreement are being offered and
issued to Grantee pursuant to an action by such compensation committee and
effective [DATE].

NOW, THEREFORE, in consideration of the mutual covenants exchanged, the parties
agree as follows:

 

  1. Grant of Shares.

(a) Grant of Shares. The Company agrees to issue to Grantee, and Grantee agrees
to accept from the Company, [Number of Shares] shares (the “Shares”) of the
Company’s common stock, par value $.01 per share (the “Common Stock”). All of
the Shares shall be subject to the covenants, conditions and restrictions set
forth in this Agreement.

(b) Closing and Delivery. The issuance of the Shares shall be effective
immediately upon the action of the compensation committee of the board of
directors of the Company, subject to Grantee’s execution of this Agreement. As
soon as practicable, the issuance of the Shares shall be recorded in book form
as of the Closing Date and shall be subject to the custody and control of the
Escrow Agent, as defined below, and after Shares vest, as provided in
Section 2(b), the Company shall direct its transfer agent to deposit such Shares
with a Company designated broker (the “Designated Broker”).

(c) Rights as Stockholder. Effective as of the date of this Agreement, Grantee
shall have all of the rights or privileges of a stockholder of the Company in
respect of the Shares, including with respect to voting such Shares and receipt
of dividends and distributions on such Shares. If any such dividends or
distributions are paid in shares of Company Common Stock, the Shares shall be
subject to the same restrictions on transferability and forfeitability as the
Shares with respect to which they were paid.

 

  2. Vesting Restriction.

(a) Shares Subject To Option To Reacquire. Grantee hereby grants to the Company
the option to reacquire all or part of the grant of Shares set forth in
Section 1(a) automatically upon the occurrence set forth in subsection (c), but
only to the extent such Shares have not vested as provided in subsection (b) or
subsection (d).

 



--------------------------------------------------------------------------------

(b) Vesting Dates. The Shares shall vest as follows:

[Insert Vesting Schedule.]

Shares that have not vested are referred to herein as “Unvested Shares,” and
Shares which have vested are referred to herein as “Vested Shares.” All Unvested
Shares are forfeitable upon the conditions stated in subsection (c).

(c) Occurrence Permitting Reacquisition of Shares. The Company may reacquire all
Unvested Shares if during the term of this Agreement Grantee shall cease to be
continuously employed by the Company (including a parent or subsidiary of the
Company) or serve as a director or consultant of the Company (including a parent
or subsidiary of the Company) for any reason, or no reason, with or without
cause, including involuntary termination, death or disability (except as
provided in (d), below). Upon the occurrence of such event, the Company shall
automatically reacquire all Unvested Shares for surrender and cancellation by
Grantee effective upon notice to Grantee and the Escrow Agent, as defined below,
or Grantee’s permitted transferee or legal representative, as the case may be,
within 90 days after the date thereof. Upon receipt of such notice, Grantee
shall (i) no longer have any rights with respect to the Unvested Shares so
surrendered and canceled, and (ii) agrees to promptly deliver to the Company,
for cancellation, all stock certificates or other documentation evidencing such
Shares within the possession, custody or control of Grantee or any agent of
Grantee.

(d) Notwithstanding anything in subsection (c) to the contrary in the event of
Grantee’s Involuntary Termination of employment within 12 months after the date
of this Agreement the vesting of the Shares shall be accelerated such that 50%
of the total number of Shares will so vest as of the effective date of such
Involuntary Termination. An “Involuntary Termination” is one that occurs by
reason of dismissal for any reason other than Misconduct or of voluntary
resignation following: (i) a change in position that materially reduces the
level of Grantee’s responsibility, (ii) a material reduction in Grantee’s base
salary, or (iii) relocation by more than 50 miles from the principal office
where Grantee is located at the commencement of employment with the Company;
provided that (ii) and (iii) will apply only if Grantee has not consented to the
change or relocation. “Misconduct” shall mean the commission of any act of
fraud, embezzlement or dishonesty by Grantee, any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Company (or
any Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business affairs of the Company (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Company (or any Parent or
Subsidiary) may consider as grounds for the dismissal or discharge of Grantee.

3. Adjustments. If, from time to time during the term of this Agreement:
(i) there is any stock dividend, distribution or dividend of cash or property,
stock split, or other change in the character or amount of any of the
outstanding securities of the Company; or (ii) there is any consolidation,
merger or sale of all, or substantially all, of the assets of the Company; then
in such event, any and all new, substituted or additional securities, cash or
other property that Grantee receives or to which Grantee is entitled by reason
of Grantee’s ownership of the Shares shall be immediately subject to the
provisions of Section 2 and be included in the word “Shares” for all purposes
with the same force and effect as the Shares presently subject to this
Agreement.

 

2



--------------------------------------------------------------------------------

  4. Transfer Restrictions; Legends.

(a) Until the applicable Shares vest they shall not be sold, transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this award, or of any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this award and the rights and privileges conferred hereby immediately shall
become null and void.

(b) Endorsement on Certificates. The certificates representing the Shares
subject to this Agreement shall be endorsed with a legend substantially in the
following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE
REGISTERED HOLDER OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS
ON FILE WITH THE SECRETARY OF THE COMPANY. THE AGREEMENT MAY BE INSPECTED AT THE
PRINCIPAL OFFICE OF THE COMPANY DURING NORMAL BUSINESS HOURS.

(c) Other Legends. The certificates representing the Shares granted pursuant to
this Agreement shall also be endorsed with any other legends required by the law
or other applicable state blue sky laws.

(d) Stop-Transfer Notices. Grantee agrees that, in order to ensure compliance
with the restrictions imposed on the Shares under this Agreement, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

(e) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred notwithstanding
such purchaser’s or transferee’s lack of knowledge of such provisions.

(f) Termination of All Restrictions. In the event the restrictions imposed by
this Agreement shall be terminated, a new certificate or certificates
representing the Shares shall be issued, on request, without the legends
referred to in Sections 4(b) and 4(c).

(g) Securities Law Legends. Any transfer or sale of the Shares is further
subject to all restrictions on transfer imposed by state or federal securities
laws. Accordingly, it is understood and agreed that the certificates
representing the Shares shall bear any legends required by such state or federal
securities laws.

5. Consent of Spouse/Domestic Partner. If Grantee is married on the date of this
Agreement, Grantee’s spouse or domestic partner shall execute a Consent of
Spouse/Domestic Partner in the form attached hereto as Attachment 1 hereto (a
“Consent of Spouse”), effective on the date hereof. Such Consent of Spouse shall
not be deemed to confer or convey to the spouse or domestic partner any rights
in the Shares that do not otherwise exist by operation of law or by

 

3



--------------------------------------------------------------------------------

agreement of the parties. If Grantee should marry or remarry subsequent to the
date of this Agreement, Grantee shall within 30 days thereafter obtain his or
her new spouse or domestic partner’s acknowledgment of and consent to the
existence and binding effect of all restrictions contained in this Agreement by
signing a Consent of Spouse.

6. Grantee’s Representations. Grantee hereby represents and warrants to the
Company as follows:

(a) Restricted Securities. Grantee understands and acknowledges that:

(i) the share certificate representing the Shares will be stamped with the
legends specified in Section 4 hereof; and

(ii) the Company will make a notation in its records of the aforementioned
restrictions on transfer and legends.

(b) Further Limitations on Disposition. Without in any way limiting this or
other representations set forth above, Grantee further agrees that Grantee shall
in no event make any disposition of all or any portion of the Shares unless and
until the Shares proposed to be transferred are no longer subject to
reacquisition by the Company pursuant to Section 2, if still applicable at the
time of the proposed transfer.

7. Escrow. As security for Grantee’s faithful performance of the terms of this
Agreement and to ensure the availability for delivery of Grantee’s Shares
pursuant to Section 2(c), Grantee agrees, by accepting the Offer and signing
this Agreement, to deliver to and deposit with the Company’s Corporate
Secretary, as Escrow Agent in this transaction (the “Escrow Agent”), two Stock
Assignments duly endorsed by Grantee and his or her spouse or domestic partner
(with date and number of Shares blank ) in the form attached hereto as
Attachment 2 (the “Stock Assignment”), together with the certificate or
certificates evidencing the Shares; which documents are to be held by the Escrow
Agent pursuant to the Joint Escrow Instructions set forth in Attachment 3 (the
“Joint Escrow Instructions”). The Joint Escrow Instructions shall be delivered
to the Escrow Agent at any closing described under this Agreement.

8. Compliance With Income Tax Laws. Grantee authorizes the Company to withhold
in accordance with applicable law from any compensation payable to him or her
any taxes required to be withheld by federal, state or local laws as a result of
the issuance (including vesting and sale) of the Shares to Grantee. Furthermore,
in the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the issuance
(including vesting and sale) of the Shares to Grantee, Grantee agrees to pay the
Company the amount of such deficiency in cash within five days after receiving
notice from the Company to do so, whether or not Grantee is an employee of the
Company at that time.

9. Election Pursuant to Section 83(b) of Internal Revenue Code of 1986, as
amended. Grantee shall be responsible for filing with the Internal Revenue
Service an appropriate written notice of election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, if Grantee wishes to make such an
election. Grantee shall notify the Company in writing if Grantee files such an
election (a form of which is attached hereto) within 30 days of the date of this
Agreement. The Company intends, in the event it does not receive from Grantee
evidence of such filing, to claim a tax deduction for any amount which would
otherwise be taxable to Grantee in the absence of such an election. GRANTEE
ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE

 

4



--------------------------------------------------------------------------------

RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER
SECTION 83(b), EVEN IF GRANTEE REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO
MAKE THIS FILING ON GRANTEE’S BEHALF. GRANTEE FURTHER ACKNOWLEDGES THAT, IF HE
OR SHE MAKES THE ELECTION UNDER SECTION 83(b), THE VALUE OF THE SHARES AT THE
CLOSING DATE WILL HAVE TO BE REPORTED IN THE 83(b) ELECTION AND AS INCOME ON
GRANTEE’S 2006 FEDERAL AND STATE INCOME TAX RETURNS.

10. Not Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a parent or subsidiary of the
Company, to terminate Grantee’s employment relationship, for any reason, with or
without cause. Grantee understands and acknowledges that (i) his or her
employment with the Company is for an unspecified duration and constitutes
“at-will” employment, (ii) any representation to the contrary is unauthorized
and not valid unless obtained in writing and signed by the President of the
Company, and (iii) his or her employment relationship with the Company may be
terminated at any time, with or without cause or for any or no cause, at the
option either of the Company or Grantee, with or without notice.

11. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed, and
construed and interpreted in accordance with the laws of California without
giving effect to its principles of conflicts of laws.

12. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and merges all prior discussions between them. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in a writing signed by the parties to this Agreement. The
failure by either party to enforce any of such party’s rights under this
Agreement shall not be construed as a waiver of any rights of such party in the
absence of such party’s signed written waiver.

13. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, (i) such provision
shall be excluded from this Agreement, (ii) the balance of the Agreement shall
be interpreted as if such provision were so excluded and (iii) the balance of
the Agreement shall be enforceable in accordance with its terms.

14. Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

15. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon
personal delivery or on the day sent by electronic mail or facsimile
transmission if a true and correct copy is sent the same day by first class
mail, postage prepaid, by registered or certified mail or by dispatch by an
internationally recognized express courier service. Notice sent solely by first
class mail, postage prepaid, by registered or certified mail or by dispatch by
an internationally recognized express courier service shall be deemed
effectively given on the second day following the day sent. Each such notice or
other communication shall be sent, (i) if to Grantee, to his or her addresses
and numbers set forth on the signature page of this Agreement and (ii) if to the
Company, to its principal place of business, to the attention of it Chief
Financial Offier, or to such other address or facsimile number or electronic
mail address, as the case may be, as the addressee may have designated by notice
to the addressor.

 

5



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed counterparts.

17. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Grantee under this Agreement may be
assigned only with the prior written consent of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

NETLOGIC MICROSYSTEMS, INC.     GRANTEE By:  

 

   

 

Its:  

 

            Mailing Address:      

 

     

 

      Telephone:  

 

      Fax:  

 

      E-Mail  

 

 

6



--------------------------------------------------------------------------------

DESCRIPTION OF SECTION 83(b) ELECTION

When an employee receives stock of his or her employer and the stock is
forfeitable and not transferable until specified vesting requirements have been
fulfilled (“unvested” stock), the employee’s income tax consequences are
determined under Section 83 of the Internal Revenue Code.

The general rule of Section 83 is that the employee has a taxable event at the
time the employer’s repurchase right lapses (i.e., when the stock “vests”). At
that time, the employee has ordinary income equal to the excess (the “delta”) of
the fair market value of the stock at the time of vesting over the price paid by
the employee for the stock. If the stock has appreciated between the time of
purchase and the time of vesting, the appreciation will be ordinary income to
the employee (as will any delta that existed when the stock was purchased). The
holding period of the stock commences when the stock vests and any subsequent
appreciation will be capital gain. If the stock is held for more than one year
from the vesting date any capital gain will be long term capital gain.

This tax treatment may be viewed as undesirable for two reasons. First, the
appreciation of the shares between the purchase date and the vesting date will
be ordinary income to the employee. Ordinary income is taxed at federal rates up
to 35%, while the maximum federal rate on long-term capital gain generally is
15%, but may be 10% or 5% under certain circumstances. Second, the taxable event
that occurs on the vesting date may not coincide with a liquidity event, such as
the sale of the corporation. In the absence of a liquidity event, the employee
may have a taxable event but no cash with which to pay the taxes.

Pursuant to Section 83(b) of the Internal Revenue Code an employee who receives
unvested stock may elect to be taxed at the time the stock is purchased. If the
Section 83(b) election is made, the employee will have ordinary income equal to
the delta at the time of purchase (rather than at the time the stock vests). If
the purchase price is equal to fair market value at the time of purchase (i.e.,
the delta is zero), there is no income and, consequently, no tax. The holding
period commences at the date of purchase and any subsequent appreciation will be
capital gain. If the one-year holding period is satisfied, all of the gain will
be long term capital gain. Thus, the Section 83(b) election can result in all of
the employee’s gain being capital gain and no tax being due until the stock is
sold by the employee.

The Section 83(b) election must be filed by the employee and it must be filed
with the Internal Revenue Service Center where the employee files his or her
income tax returns. The election must be filed not later than 30 days after the
stock is purchased or otherwise transferred to the employee. There is no relief
for failing to timely file the election. A copy of the election must be provided
to the employer and a copy must be included with the employee’s tax return for
the taxable year in which the stock is purchased. The Section 83(b) election
must be filed even if the purchase price is equal to the fair market value of
the stock at time of purchase (i.e., even if the delta is zero).

NOTE: The foregoing is not a complete or thorough discussion of income and other
tax consequences of the employee’s purchase of stock and the Company is not
hereby rendering any such advice. Grantees are strongly urged to consult their
own tax advisors. Stock acquired from the exercise of stock options may subject
the employee to additional and different income and tax consequences, none of
which are discussed above.

 



--------------------------------------------------------------------------------

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), to include in taxpayer’s
gross income or alternative minimum taxable income (to the extent applicable
under Section 83), as applicable, for the current taxable year, the amount of
any income that may be taxable to taxpayer in connection with taxpayer’s receipt
of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME OF TAXPAYER:  

 

   NAME OF TAXPAYER’S SPOUSE/DOMESTIC PARTNER:  

 

   ADDRESS:  

 

   TAXPAYER IDENTIFICATION NO.:  

 

   SPOUSE/DOMESTIC PARTNER IDENTIFICATION NO.:  

 

   TAXABLE YEAR:  

 

  

 

2. The property with respect to which the election is made is described as
follows:

shares of the NetLogic Microsystems, Inc. (the “Company”) received pursuant to a
Restricted Stock Agreement, dated                              , 20    , between
the Company and the taxpayer (the “Agreement”).

 

3. The date on which the property was transferred is:                         
    , 20__

 

4. The property is subject to the following restrictions:

The shares are subject to forfeiture and acquisition by the Company, or its
successor or assignee, if the taxpayer ceases to be employed by the Company
(including a parent or subsidiary of the Company) or serve as a director or
consultant of the Company (including a parent or subsidiary of the Company) for
any reason, or no reason, with or without cause, including involuntary
termination, death or disability, which right lapses over time as to 50% of the
total shares on the first anniversary of the date of the Agreement, as to 25% of
the shares six months thereafter and as to the last 25% of the shares on the
second anniversary of the Agreement.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is:

 

6. The amount (if any) paid for such property:

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:                                    

 

  

 

The undersigned spouse/domestic partner of taxpayer joins in this election.

 

Dated:                                    

 

   Spouse/Domestic Partner of Taxpayer



--------------------------------------------------------------------------------

Attachment 1

to Restricted Stock Agreement

CONSENT OF SPOUSE/DOMESTIC PARTNER

I,                                         , [spouse/domestic partner] of
                                         acknowledge that I have read the
Restricted Stock Agreement dated as of                          , 20    , to
which this Consent is attached as Attachment 1 (the “Agreement”) and that I know
its contents. I am aware that by its provisions (a) NetLogic Microsystems, Inc.
(the “Company”) has the option to reacquire certain Shares of the Company which
my [spouse/domestic partner] owns pursuant to the Agreement including any
interest I might have therein, if my [spouse/domestic partner] shall cease to be
employed by the Company (including a parent or subsidiary of the Company) or
serve as a director or consultant of the Company (including a parent or
subsidiary of the Company) for any reason, or no reason, with or without cause,
including involuntary termination, death or disability; and (b) certain other
restrictions are imposed upon the sale or other disposition of the Shares.

I agree that my interest, if any, in the Shares subject to the Agreement shall
be irrevocably bound by the Agreement and further understand and agree that any
community property interest I may have in the Shares shall be similarly bound by
the Agreement.

I agree to the option to reacquire described in Section 2 of the Agreement and I
hereby consent to any transfer of the Shares in accordance with the provisions
of the Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

Dated as of                     , 20    .

 

 

Spouse/Domestic Partner

 

Print Name



--------------------------------------------------------------------------------

Attachment 2

to Restricted Stock Agreement

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned(s) hereby sell(s), assign(s) and transfer(s)
unto                                         ,
                                         (            ) shares of the Common
Stock of NetLogic Microsystems, Inc., a Delaware corporation, standing in the
undersigned’s name on the books of said corporation represented by book entry
lot No.                                   or Certificate No.
                    , and does hereby irrevocably constitute and appoint said
corporation as the undersigned’s agent and attorney-in-fact to transfer the said
stock on the books of the said corporation with full power of substitution in
the premises.

 

Dated:                     

   

 

    Grantee       Print Name:  

 

   

 

    Spouse or Domestic Partner     Print Name:  

 



--------------------------------------------------------------------------------

Attachment 2

To Restricted Stock Agreement

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned(s) hereby sell(s), assign(s) and transfer(s)
unto                                         ,
                                         (            ) shares of the Common
Stock of NetLogic Microsystems, Inc., a Delaware corporation, standing in the
undersigned’s name on the books of said corporation represented by book entry
lot No.              or Certificate No.                     , and does hereby
irrevocably constitute and appoint said corporation as the undersigned’s agent
and attorney-in-fact to transfer the said stock on the books of the said
corporation with full power of substitution in the premises.

 

Dated:                     

   

 

    Grantee       Print Name:  

 

   

 

    Spouse or Domestic Partner     Print Name:  

 



--------------------------------------------------------------------------------

Attachment 3

to Restricted Stock Agreement

JOINT ESCROW INSTRUCTIONS

                    , 2007

Corporate Secretary

NetLogic Microsystems, Inc.

1875 Charleston Road

Mountain View, CA 94043

Dear Escrow Agent:

As Escrow Agent for both NetLogic Microsystems, Inc., a Delaware corporation
(the “Company”), and [GRANTEE], the undersigned acquiror of common stock (the
“Shares”) of the Company (the “Grantee”), you are hereby authorized and directed
to hold the documents delivered to you pursuant to the terms of that certain
Restricted Stock Agreement (the “Agreement”), dated as of the date hereof, to
which a copy of these Joint Escrow Instructions is attached as Attachment 3, in
accordance with the following instructions:

1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) shall reacquire the Shares
pursuant to Section 2(c) of the Agreement, the Company shall give to Grantee and
you a written notice specifying the number of Shares reacquired.

2. Promptly after receipt of such notice, you are directed (a) to date the stock
assignments necessary for the transfer in question, (b) to fill in the number of
Shares being transferred, and (c) to deliver same, together with the
certificates evidencing the Shares to be transferred, to the Company.

3. Grantee irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as defined in the Agreement. Grantee does
hereby irrevocably constitute and appoint you as his attorney-in-fact and agent
for the term of this escrow to execute with respect to such securities all stock
certificates, stock assignments, or other documents necessary or appropriate to
make such securities negotiable and complete any transaction herein
contemplated. Subject to the provisions of this Section 3, Grantee shall
exercise all rights and privileges of a stockholder of the Company while the
Shares are held by you.

4. This escrow shall terminate at such time as the Shares have vested according
to Section 2(a) of the Agreement.

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Grantee,
you shall deliver all of same to Grantee and shall be discharged of all further
obligations hereunder.

 

1



--------------------------------------------------------------------------------

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Grantee while acting in good faith and
in the exercise of your own good judgment, and any act done or omitted by you
pursuant to the advice of your own attorneys shall be conclusive evidence of
such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or company, excepting only
orders or process of courts of law, and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree of any court, you shall not be
liable to any of the parties hereto or to any other person, firm or company by
reason of such compliance, notwithstanding any such order, judgment or decree
being subsequently reversed, modified, annulled, set aside, vacated or found to
have been entered without jurisdiction.

9. You shall not be liable in any respect on account of any failure to confirm
the identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.

10. You shall not be liable for the outlawing of any rights under the Statute of
Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary or proper to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefore.

12. If you reasonably require other or further instructions in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

13. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or rights of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

14. All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed effectively given upon personal delivery or on
the day sent by electronic mail or facsimile transmission if a true and correct
copy is sent the same day by first class mail, postage prepaid, by registered or
certified mail or by dispatch by an internationally recognized express courier
service. Notice sent solely by first class mail, postage prepaid, by registered
or certified mail or by dispatch by an internationally recognized express
courier service shall be deemed effectively given on the second day following
the day sent. Each such notice or other

 

2



--------------------------------------------------------------------------------

communication shall be sent to the addresses and numbers set forth below, or to
such other address or facsimile number or electronic mail address, as the case
may be, as the addressee may have designated by notice to the addressor.

 

Company:   NetLogic Microsystems, Inc.   1875 Charleston Road   Mountain View,
CA 94043   Attention: General Counsel   Telephone: (650) 961-6676   Facsimile:
(650) 961-1092 Grantee:  

 

 

 

 

 

  Telephone:  

 

  Facsimile:  

 

  E-Mail:  

 

Escrow Agent:   NetLogic Microsystems, Inc.   1875 Charleston Road   Mountain
View, CA 94043   Attention: Corporate Secretary   Telephone: (650) 961-6676  
Facsimile: (650) 961-1092

15. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

16. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

3



--------------------------------------------------------------------------------

17. This instrument may be executed in counterparts and shall be governed by the
laws of Delaware.

 

Company:

    NETLOGIC MICROSYSTEMS, INC.     By:  

 

     

 

     

 

Escrow Agent:     NETLOGIC MICROSYSTEMS, INC.     By:  

 

     

 

     

 

Grantee:     By:  

 

      Signature      

 

      Print Name

 

4